UNITED STATES DISTRICT COUR]
SOUTHERN DISTRICT OF NEW YORK
                                                                        X

MCCONNELL DORCE, CECILIA JONES, and
SHERLIVIA THOMAS -MURCHISON, individually
^-'{
ollu   ^-
       vtl
             L.^L^lf
             uwllolr
                        oll vurlvrJ
                     vr qtl ^fho*c
                     ^f             oi-ilotltt
                                    olrrrrrulrJ
                                                  cifrrqfarl
                                                  u^luelvv,

                                                                                    NOTICE OF APPEARANCE
                                                                 Plaintiffs,
                                                                                    No. 19-CV-02216
                                    -against-

CITY OF NEW YORK, NEIGHBORHOOD RESTORE
HOUSING DEVELOPMENT FUND CORPORATION
CO., INC., BSDC KINGS COVENANT HOUSING
DEVELOPMENT FUND COMPANY, INC., MARIA
TORRES-SPRINGER (Commissioner of the New York
City Department of Housing Preservation and
Development); JOHN DOE #1 TO # 10, and JANE DOE
#l ro # 10,
                                                               Defendants.

                                                                        X


       To:         The clerk of court and all parties of record

                    I, Andrea B. Feller, Assistant Corporation Counsel, am admitted to practice in this court,

       and     I appear in the above-captioned action           as counsel     for Defendant the City of New York.

       Dated:                New York, New York
                             April9,2019



                                                                  ZACHARY W. CARTER
                                                                  Corporation Counsel of
                                                                   the City of New York
                                                                  Attorney for Defendant City of New York
                                                                  100 Church Street
                                                                  Room 3-250
                                                                  New York, New York 10007
                                                                  Tel:212-356-2565
                                                                  Fax: 212-356-2088
                                                                  AFeller@law.nyc.gov
                                            By:
                                                  Andrea B. Feller
                                                  Assistant Corporation Counsel




To   Matthew L. Berman, Esq.
     Robert J. Valli, Esq.
     Sara Wyn Kane, Esq.
     Yolande Nicholson, Esq. (of counsel)
     VALLI KANE & VAGNINI LLP
     Att orney for P laintiffs
      600 Old Country Road, Suite 519
      Garden City, New York 11530
      Tel: 516-203-7180
      Fax: 516-706-0248




                                             2
